The defendant claims title by virtue of a tax collector's deed to him, founded upon a sale in 1879. The plaintiff has the title of the owner at the time of the tax sale. The case finds as a fact that the defendant's statement made at the sale prevented competition. This fact is fatal to the defendant's title. "The sale must be a public sale with opportunity for open competition." Cool. Tax. 339. "It is essential to the validity of tax sales, not merely that they should be conducted in conformity with the requirements of law, but that they should be conducted with perfect fairness. Perfect freedom from all influences likely to prevent competition in the sale should be in all cases strictly exacted." Slater v. Maxwell, 6 Wall 268, 276. This case, decided in the supreme court of the United States and supported by the authorities generally (Burr. Tax. 351; Black. Tax Tit., ss. 397-399; Kerwer v. Allen, 31 Ia. 578), is decisive of the present case. The finding of fact upon this point being sufficient to determine the case, the other objections suggested have not been considered.
Judgment for the plaintiff.
CHASE, J., did not sit: the others concurred.